—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered on or about September 27, 1995, which revoked a suspended judgment for noncompliance, terminated respondent’s parental rights upon her admission of permanent *228neglect, and committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding that respondent had breached the conditions of the suspended judgment (Matter of Grace Q., 200 AD2d 894, 895). Although the court was not obligated to conduct a dispositional hearing since it had already considered the best interests of the child prior to suspending judgment (supra, at 896), it opted to hold a hearing, which, though brief, adduced ample evidence, including respondent’s continued drug addiction and incarceration and the child’s placement with a loving foster family of relatives, that the best interests of the child, who has spent virtually her entire life in foster care, would be served by terminating respondent’s parental rights (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.